
	
		I
		112th CONGRESS
		1st Session
		H. R. 1830
		IN THE HOUSE OF REPRESENTATIVES
		
			May 11, 2011
			Mr. Paul introduced
			 the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To authorize the interstate traffic of unpasteurized milk
		  and milk products that are packaged for direct human
		  consumption.
	
	
		1.Interstate traffic of
			 unpasteurized milk and milk products
			(a)Sale
			 allowedNotwithstanding the Federal Food, Drug, and Cosmetic Act
			 (21 U.S.C. 301 et seq.), section 361 of the Public Health Service Act (42
			 U.S.C. 264), and any regulations or other guidance issued under such Act or
			 section, a Federal department, agency, or court may not take any action (such
			 as administrative, civil, criminal, or other actions) that would prohibit,
			 interfere with, regulate, or otherwise restrict the interstate traffic of milk,
			 or a milk product, that is unpasteurized and packaged for direct human
			 consumption, if such restriction is based on the determination that, solely
			 because such milk or milk product is unpasteurized, such milk or milk product
			 is adulterated, misbranded, or otherwise in violation of Federal law.
			(b)DefinitionsIn
			 this section, the following definitions apply:
				(1)The terms interstate traffic,
			 milk, and milk product have the meanings given those
			 terms in section 1240.3 of title 21, Code of Federal Regulations (as in effect
			 on the date of enactment of this Act).
				(2)The term
			 packaged for direct human consumption means milk and milk products
			 that are packaged for the final consumer and intended for human consumption.
			 Such term does not include milk and milk products that are packaged for
			 additional processing, including pasteurization, before being consumed by
			 humans.
				(3)The term pasteurized means the
			 process of heating milk and milk products to the applicable temperature
			 specified in the tables contained in section 1240.61 of title 21, Code of
			 Federal Regulations (or successor regulations), and held continuously at or
			 above that temperature for at least the corresponding specified time in such
			 tables.
				
